Case: 2:18-cv-01509-EAS-KAJ Doc #: 366 Filed: 11/13/20 Page: 1 of 5 PAGEID #: 18929




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

  IN RE: DAVOL, INC./C.R. BARD,
                                               Case No. 2:18-md-2846
  INC., POLYPROPYLENE HERNIA
  MESH PRODUCTS LIABILITY
  LITIGATION
                                               JUDGE EDMUND A. SARGUS, JR.
                                               Magistrate Judge Kimberly A. Jolson

  This document relates to:
  Johns v. CR Bard et al,
  Case No. 2:18-cv-01509
                       MOTIONS IN LIMINE ORDER No. 6

       On October 28, 2020, the Court held a status conference and hearing in this case.

The Court considered the list of outstanding motions in limine below and reached the

following determinations.

       The Court RESERVES JUDGMENT as to Plaintiff’s Motion in Limine No. 22 to

Exclude any Evidence or Argument Concerning Alleged Negligence or Fault of His

Treating Surgeon Dr. Jensen (ECF No. 246). A reasoned decision will follow.

       The Court RESERVES JUDGMENT as to Defendants’ Motion in Limine No. 15

to Exclude Evidence and Argument Concerning Marketing Materials and Acts of

Defendants’ Sales Representatives not Relied Upon by the Prescribing Physician or

Plaintiff. (ECF No. 218.) In supplemental briefing, the parties must identify—and

preferably attach—the marketing materials in question. On or before November 11, 2020,

Plaintiffs must to file a supplemental brief, Defendant must file a response on or before

November 25, 2020, and Plaintiff shall file a reply on or before December 4, 2020.




                                           1
Case: 2:18-cv-01509-EAS-KAJ Doc #: 366 Filed: 11/13/20 Page: 2 of 5 PAGEID #: 18930




       The Court RESERVES JUDGMENT on Defendants’ Motion in Limine No. 14

Exclude Evidence and Argument Concerning Defendants’ Conduct Postdating Plaintiff’s

Implant Surgery (ECF No. 215). A written decision will follow.

       Plaintiff’s Motion in Limine No. 11 to Exclude Evidence, Testimony, Reference,

Comments, and Documents Regarding Plaintiff’s Counsel (ECF No. 216) is GRANTED.

At the hearing, the parties did not disagree that this evidence is generally inadmissible.

Neither side will be permitted to introduce evidence related to the parties’ counsel. It is

also important to emphasize that no party may introduce evidence of the number of cases

pending against Defendants.

       The Court then addressed Defendants’ Motion in Limine No 17 to Exclude

Evidence    and   Argument      Concerning       Unrelated   Investigations,   Convictions,

Congressional Committee Proceedings and Letters, Settlements, or Alleged Bad Acts

(ECF No. 220). As to the evidence of convictions, the Court RESERVES JUDGMENT.

The Court will issue a written decision. For the evidence of Congressional committee

proceedings, the Court RESERVES JUDGMENT and orders supplemental briefing at

the request of Plaintiff to address whether these records are admissible under a hearsay

exception. Plaintiff must file a supplemental brief on or before November 4, 2020, and

Defendants may file a response on or before November 11, 2020. As to the evidence of

a settlement, the Court RESERVES JUDGMENT. A written decision will follow.

       Defendants’ Motion in Limine No. 18 to Exclude Evidence and Argument

Concerning Corporate Intent, Motives, or Ethics (ECF NO. 222) is GRANTED IN PART

AND DENIED IN PART. The parties agreed during the hearing that expert witnesses

may not offer testimony on the Defendant corporations’ intents and motives. However, if



                                             2
Case: 2:18-cv-01509-EAS-KAJ Doc #: 366 Filed: 11/13/20 Page: 3 of 5 PAGEID #: 18931




a corporate witness has personal knowledge of the Defendant corporations’ intent or

motive, such questioning may be permissible. In the event that a witness testifies on this

subject matter, the Court will resolve any personal-knowledge issues during trial.

       Plaintiff’s Motion in Limine No. 17 to Exclude Evidence, Testimony, Reference,

Comments and Documents Regarding the Number of Times an Expert Witness’

Testimony was Accepted or Rejected in Other Litigations (ECF No. 238) is GRANTED

IN PART AND DENIED IN PART. The parties may introduce evidence of how often

an expert has served as an expert witness. This is generally permissible to impeach the

expert for bias. However, the parties may not introduce evidence of how many times an

expert’s testimony has been rejected in another litigation. There are any number of

reasons why an expert’s testimony could be rejected, from relevancy and prejudice to

expert qualifications. Evidence that another court had rejected the expert’s testimony

would necessitate an analysis of the circumstances of the other litigation to determine the

relevancy of the rejection, which would unnecessarily protract litigation. See Fed. R.

Evid. 403.

       Defendants’ Motion in Limine No. 21 to Exclude the Use of any Deposition

Testimony and Exhibits During Opening Statements (ECF No. 225) is GRANTED IN

PART AND DENIED IN PART. The parties may characterize, quote, and summarize

depositions, as well as present slides with pertinent characterizations, quotes, and

summaries, during opening argument. However, they may not quote more than one page

of depositions, nor may they present deposition videos.

       Plaintiff’s Motion in Limine No. 8 to Exclude Certain Evidence Related to UCSF

has three parts. As to the first part regarding whether evidence of Plaintiff’s expert David



                                             3
Case: 2:18-cv-01509-EAS-KAJ Doc #: 366 Filed: 11/13/20 Page: 4 of 5 PAGEID #: 18932




Kessler’s, M.D., termination at the University of California San Francisco Medicine

(“UCSF”). (ECF No. 237 at PageID #1295.) In their response, Defendants argue that

evidence of their expert’s, Dr. Donna Bea Tillman, departure from the Food and Drug

Administration should also be excluded. (ECF No. 264 at PageID #14083–84.). For both

issues, the Court RESERVES JUDGEMENT. For Tillman, the parties must submit

supplemental briefing. Plaintiff shall file supplemental briefing on or before November

4, 2020 summarizing the circumstances of Tillman’s departure and why this evidence is

relevant. Defendants may respond on or before November 11, 2020.

       The second part of Plaintiff’s motion pertains to Kessler’s compensation. (ECF

No. 12957 at PageID #12957.) This part of the motion is GRANTED IN PART AND

DENIED IN PART. The parties may introduce evidence of Kessler’s compensation,

including an explanation that he negotiated for an exception to UCSF’s rule that prohibits

faculty from earning income outside of the University. However, the parties may not

introduce evidence that Kessler obtained a waiver of this policy so that he could provide

other expert testimony. This line of argument runs the risk of indicating to the jury that

other cases in this MDL exist.

       Finally, Plaintiff seeks the exclusion of a UCSF webpage with an article titled

“Laparoscopic Ventral Hernia Repair.” (ECF No. 237 at PageID #12958.) The motion is

GRANTED IN PART AND DENIED IN PART. A reasoned decision will follow.

       In sum, the Court (1) RESERVES JUDGMENT as to Plaintiff’s Motion in Limine

No. 22 (ECF No. 246), (2) RESERVES JUDGMENT as to Defendants’ Motion in

Limine No. 15 (ECF No. 218), (3) RESERVES JUDGMENT on Defendants’ Motion in

Limine No. 14 (ECF No. 215), (4) GRANTS Plaintiff’s Motion in Limine No. 11 (ECF



                                            4
Case: 2:18-cv-01509-EAS-KAJ Doc #: 366 Filed: 11/13/20 Page: 5 of 5 PAGEID #: 18933




No. 216), (5) RESERVES JUDGMENT on Defendants’ Motion in Limine No 17 (ECF

No. 220), (6) GRANTS IN PART AND DENIES IN PART Defendants’ Motion in

Limine No. 18 (ECF NO. 222), (7) GRANTS IN PART AND DENIES IN PART

Plaintiff’s Motion in Limine No. 17 (ECF No. 238), (8) GRANTS IN PART AND

DENIES IN PART Defendants’ Motion in Limine No. 21 (ECF No. 225), and (9)

RESERVES JUDGMENT part one and GRANTS IN PART AND DENIES IN PART

parts two and three of Plaintiff’s Motion in Limine No. 8 (ECF No. 237.) Written

decisions will be issued where the Court has reserved judgment. Additionally, the parties

shall file supplemental briefing regarding Defendants’ Motion in Limine No. 15 (ECF

No. 218), Defendants’ Motion in Limine No 17 (ECF No. 220), and Plaintiff’s Motion in

Limine No. 8 (ECF No. 237).

       IT IS SO ORDERED.


11/13/2020                               s/Edmund A. Sargus, Jr.
DATE                                     EDMUND A. SARGUS, JR.
                                         UNITED STATES DISTRICT JUDGE




                                           5
